DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both "second wellhead" and "third wellhead".  In particular Figure 1, designates the second wellhead and the third wellhead as item 112.  The third wellhead should be designated as item “116” in figure 1 to be consistent with the specification at para. 0015.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both "conductive member" and "surface", see Fig. 1 and the specification at para. 0015 for appropriate corrections.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0074087 to Donderici et al. (hereinafter Donderici) (cited in IDS dated 10/14/2019).
Regarding independent claim 17, Donderici discloses a system for determining a position of a drilling operation (Fig. 1 and at least para. 0002) comprising:
a first source, wherein the first source is attached to a conductive member (Fig. 1, current source 32 is attached to conductive body 12a);
an electromagnetic sensor system comprising (Fig. 2 and at least system 50):
at least one sensor (Figs. 1 and 2, at least ranging tool 26); and 
an information handling system configured to determine the position of the drilling operation (at least communications unit 56, system control center 58 and other components described in Fig. 2).
Regarding claim 18, Donderici discloses wherein the electromagnetic sensor system comprises a plurality of sensors (receivers 54, at least para. 0026).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici.
Regarding independent claim 1, Donderici teaches a method for determining a position of a second production wellbore (method for determining the location of wellbores, at least para. 0002), comprising:
inducing a first current into a first conductive member with a first source, wherein the first conductive member is disposed in a first injection wellbore (Fig. 1, at least current source 32 or down-hole electrode 30 induce a first current into conductive body 12a which is disposed in wellbore 12, at least para. 0019-0023);
emitting a first magnetic field generated by the first current from the first conductive member into a formation (a magnetic field is generated by electric currents propagated through electrically conductive bodies of both wellbores, at least para. 0020 and 0022);

emitting a second magnetic field generated by the second current from the second conductive member into the formation (a magnetic field is generated by electric currents propagated through electrically conductive bodies of both wellbores, at least para. 0020 and 0022);
disposing an electromagnetic sensor system into the second production wellbore, wherein the electromagnetic sensor system comprises one or more sensors (ranging tool 26 is disposed in wellbore 16, the ranging tool comprises one or more sensors, at least para. 0022);
recording the first magnetic field with the one or more sensors from the formation (at least para. 0026); and
recording the second magnetic field with the one or more sensors from the formation (at least para. 0026).
Donderici fails to disclose that the second wellbore is a production wellbore and the first wellbore is an injection wellbore.
However, placing the ranging tool in any one of the wellbores is well known in the art.  For example, Donderici discloses that the first wellbore can be employed as the producer and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to have modified Donderici so that the second wellbore is a production wellbore and the first wellbore is an injection wellbore, as suggested by Donderici.  This would have been done in order to obtain the location of a particular wellbore.
Illustrated below is Fig. 1 of Donderici, marked and annotated for the convenience of the applicant.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, Donderici discloses wherein the electromagnetic sensor system is connected to an information handling system (the ranging tool 26 is connected to system 50, at least para. 0025).
Regarding claim 6, Donderici discloses using reciprocity of two excitations with the same grounding position (the electrically conductive bodies are excited using the current source at the surface, at least para. 0023).
Regarding claim 7, Donderici discloses using a known distance between the first production wellbore and the first injection wellbore to determine a position of the second production wellbore from the first production wellbore and the first injection wellbore (at least para. 0021 and 0022).
Regarding claim 8, Donderici discloses wherein the first source is attached to the first injection wellbore (fig. 1, current source 32 is attached to wellbore 12).  
Donderici fails to disclose that the first source is also attached to the first production wellbore.  However, as noted above, Donderici discloses that the electric currents propagated through the conductive bodies can be excited in any recognized manner (at least para. 0023).  Therefore, Donderici suggests that the first source can also be attached to the first production wellbore.

Regarding claim 9. Donderici discloses wherein the electromagnetic sensor system further comprising a plurality of sensors (the ranging tool comprises receivers, at least para. 0025-0026 and Fig. 2).
Regarding claim 10, Donderici discloses wherein the plurality of sensors are magnetometers (the receivers comprise magnetometers, at least para. 0026 and Fig. 2).  
Regarding independent claim 11, Donderici discloses a method for determining a position of a second production wellbore (method for determining the location of wellbores (at least para. 0002), comprising:
inducing a first current into a first conductive member with a first source (Fig. 1, at least current source 32 or down-hole electrode 30 induce a first current into conductive body 12a which is disposed in wellbore 12, at least para. 0019-0023);
emitting a first magnetic field generated by the first current from the first conductive member into a formation (a magnetic field is generated by electric currents propagated through electrically conductive bodies of both wellbores, at least para. 0020 and 0022);
inducing a second current into the first conductive member with a second source (Fig. 1, at least current source 32 or down-hole electrode 30 induce a second current into conductive body 14a which is disposed in wellbore 14, the electric currents, propagated through the conductive bodies 12a, 14a, can be excited in any recognized manner, e.g., by using a down-
emitting a second magnetic field generated by the second current from the first conductive member into the formation (a magnetic field is generated by electric currents propagated through electrically conductive bodies of both wellbores, at least para. 0020 and 0022);
disposing an electromagnetic sensor system into the second production wellbore, wherein the electromagnetic sensor system comprises one or more sensors (ranging tool 26 is disposed in wellbore 16, the ranging tool comprises one or more sensors, at least para. 0022);
recording the first magnetic field with the one or more sensors from the formation (ranging tool 26 is disposed in wellbore 16, the ranging tool comprises one or more sensors, at least para. 0022); and
recording the second magnetic field with the one or more sensors from the formation (at least para. 0026).  
Donderici fails to disclose that the second wellbore is a production wellbore.
However, placing the ranging tool in any one of the wellbores is well known in the art.  For example, Donderici discloses that the first wellbore can be employed as the producer and the third wellbore can be employed as the injector (at para. 0021).  That is, Donderici suggests that the ranging tool can be placed any of the wellbores and thus making the second wellbore a production wellbore, is well within the scope of one of ordinary skill in the art and would be a matter of determining the appropriate location of a wellbore under observation.

Regarding claim 12, Donderici discloses wherein the first conductive member is disposed in a first production wellbore (Fig. 1, conductive body 12a is disposed in wellbore 12).
Regarding claim 13, Donderici discloses generating a plurality of magnetic fields at the first conductive member (a magnetic field is generated by electric currents propagated through electrically conductive bodies of both wellbores, at least para. 0020 and 0022).
Regarding claim 14, Donderici discloses wherein a second conductive member is disposed in a first injection wellbore (Fig. 1, conductive body 14a is disposed in wellbore 14).
Regarding claim 15, Donderici discloses generating a plurality of magnetic fields at the second conductive member (a magnetic field is generated by electric currents propagated through electrically conductive bodies of both wellbores, at least para. 0020 and 0022).
Regarding claim 16, Donderici discloses wherein the electromagnetic sensor system is connected to an information handling system (the ranging tool 26 is connected to system 50, at least para. 0025).  
Regarding claim 19, Donderici discloses a second source (Fig. 1, down-hole electrode source 30), wherein the second source is connected to the conductive member (the electrode source 30 is connected to conductive body 12a).  
Donderici fails to disclose that the second source is configured to excite the conductive member at a different time than the first source.
Ieff2 can be directly excited by current source 32 (FIG. 1) at the surface location "S" and that in one or more embodiments, the first and second currents Ieff1 and Ieff2 can be excited at a different point within procedure 200 (at para. 0048).  That is, Donderici at least suggests that the second source is configured to excite the conductive member at a different time than the first source.
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Donderici so that the second source is configured to excite the conductive member at a different time than the first source, as suggested by Donderici.  This would have been done in order to prevent simultaneous magnetic fields from emanating from the conductive bodies and possibly causing interference.  
Regarding claim 20, claim 20 is rejected for substantially the same reasons as noted above with respect to claim 19.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici as applied to claim 1 above, and further in view of US2017/0229893 to Sequera et al. (hereinafter Sequera) (cited in IDS dated 10/14/2019).

In the same field of endeavor, Sequera discloses a communications method using electrical signals transmitted through earth formations between boreholes.  Sequera further discloses a drilling system including a plurality of power sources 72, 74 and 76 placed to induce electrical currents through the borehole 16 and the borehole 50 and/or 40 (Fig. 4 and at least para. 0032).  Therefore, assuming that any of the boreholes were to correspond to a first conductive member, Sequera discloses exciting the first conductive member (any borehole 16, 40 and 50) with a plurality of grounding positions to generate a plurality of magnetic fields (the plurality of power sources are grounded and generate magnetic fields).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Donderici to excite the first conductive member with a plurality of grounding positions to generate a plurality of magnetic fields, as taught by Sequera.  This would have been done in order to transmit electrical signals to the plurality of formations based on particular needs, as taught by Sequera, at least at para. 0035.
Regarding claim 5, claim 5 is rejected for substantially the same reasons as noted above with respect to claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US2011/0100712 to Poedjono discloses techniques for determining the geodetic trajectory and position of a directionally drilled wellbore using seismic techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858